DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered. 
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 10, and 17 the applicant asserts that signal linearization is a term of art, and the recited linearization be interpreted in accordance with it being a term of art. The examiner respectfully disagrees. Page 2, paragraph [0009] of the applicant’s specification describes a linearized version of the radar waveform as being, for example a raw carrier signal, prior to phase modulation. This description of a linearized version of the radar waveform contradicts the applicant’s definition in the remarks of linearization as a term of art. Furthermore, the provided example of a linearized waveform from the applicant’s specification (e.g., a raw FMCW carrier signal…) is not intended to be exhaustive of all possible examples of a linearized version of the radar waveform. Therefore, the applicant’s specification is not limited to the example provided in the specification. In Wehling, the signal generated by the LO oscillated, and provided to the mixers 30a-c and 76 (see figs. 1 and 3) is a raw signal that has not been modulated. Therefore, the examiner maintains that the signal generated by the local oscillator and directly provided to the mixers on the receive path of the radar teach the applicant’s limitation of “a linearized version of the radar waveforms,” as recited in claims 10 and 17.  Claim 1 recites the limitation “…using a version of the sequence of radar waveforms transmitted from at least one antenna, the version of the sequence of radar waveforms lacking the data encoded via the PSK modulation.” The examiner maintains that Wehling also discloses this limitation for the reasons already explained above. The RF signal generated by the local oscillator and provided to the mixers 30a-c and 76 in the receive path of the radar (in figs 1 and 3 of Wehling) are versions of the signal transmitted, without the PSK modulation. Therefore, the examiner maintains that Wehling discloses the limitation as recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wehling 5,892,477.
Regarding claim 10, Wehling discloses a radar sensing apparatus (see figs. 1 and 3), comprising: 
at least one antenna (see figs. 1 and 3); 
transmit-side circuitry (see figs. 1 and 3), including a first digital data processing module (see figs. 1 and 3), to transmit over a radar field of view in a radio frequency (RF) range, a sequence of radar waveforms as RF signals from said at least one antenna while ramping over a plurality of frequencies (see figs. 1-3, col. 4, lines 1-18, col. 5, lines 1-9 and 52-55), and to encode the RF signals carrying communication data via PSK modulation (see col. 5, lines 1-9, col. 6, lines 21-25 and 35-43); and
17Docket No. 82126171US01receive-side circuitry (see figs. 1 and 3), including a second digital data processing module (82, 84, see fig. 3), to receive object-reflected versions of the RF signals carrying encoded communication data and to demodulate the received signal waveforms by deramping the received object-reflected versions of RF signals (FRTN, see col. 4, lines 32-33) using a linearized version of the radar waveforms transmitted from said at least one antenna (FDMOD, generated from return signal being mixed with FCAR, where FCAR is generated by the local oscillator and has not been modulated via PSK (~linearized version), see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54).  
Regarding claim 17, Wehling discloses for use with a radar sensing apparatus (see figs. 1 and 3), a method comprising: transmitting from transmit-side circuitry (see figs. 1 and 3), in a radar field of view and in a radio frequency (RF) range, a sequence of radar waveforms as RF signals while ramping over a plurality of frequencies (see figs. 1-3, col. 4, lines 1-18, col. 5, lines 1-9 and 52-55), the RF signals carrying communication data encoded via PSK modulation (see col. 5, lines 1-9, col. 6, lines 21-25 and 35-43); and
receiving by receive-side circuitry (see figs. 1 and 3), object-reflected versions of the RF signals (FRTN, see col. 4, lines 32-33) carrying encoded communication data (see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54); and 
demodulating the received signal waveforms by deramping the received object-reflected versions of RF signals using a linearized version of the radar waveforms transmitted by at least one antenna to mitigate compression peak loss (FDMOD, generated from return signal being mixed with FCAR, where FCAR is generated by the local oscillator and has not been modulated via PSK (~linearized version), see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54).
Regarding claim 14 as applied to claim 10, Wehling further discloses wherein: the transmit-side circuitry includes an oscillator configured to generate the linearized version of the radar waveforms, and a mixer coupled to receive the linearized version of the radar waveforms from the oscillator and configured to generate the sequence of radar waveforms by applying the PSK modulation to the linearized version of the radar waveforms (see figs. 1 and 3, col. 6, lines 8-23); and 
the receive-side circuitry includes a mixer coupled to the oscillator for receiving the linearized version of radar waveforms therefrom, the mixer being configured to deramp the received object-reflected versions of RF signals using the linearized version of the radar waveforms received from the oscillator (see figs. 1 and 3, col. 6, lines 46-67).  
Regarding claim 21 as applied to claim 17, Wehling further discloses wherein the receive-side circuitry includes a mixer coupled to an oscillator configured for receiving the linearized version of radar waveforms, the method further including deramping the received object-reflected versions of RF signals using the linearized version of the radar waveforms received from the oscillator (FDMOD, generated from return signal being mixed with FCAR, where FCAR is generated by the local oscillator and has not been modulated via PSK (~linearized version), see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wehling US 5,892,477 in view of Strauch et al US 20110193739 (hereinafter Strauch).
Regarding claim 1, Wehling discloses a radar sensing apparatus (see figs. 1 and 3), comprising: 
transmit-side circuitry to transmit, in a radar field of view and in a radio frequency (RF) range, a sequence of radar waveforms as RF signals while ramping over a plurality of frequencies (see figs. 1-3, col. 4, lines 1-18, col. 5, lines 1-9 and 52-55), and to encode the RF signals carrying communication data via phase-shift keying (PSK) modulation to mitigate dynamic range loss at receive-side circuitry (normal BPSK plus coded FM shifts, see col. 5, lines 1-9, col. 6, lines 21-25 and 35-43); and 
the receive-side circuitry (see figs. 1 and 3) to receive object-reflected versions of RF signals carrying encoded communication data and to demodulate the object-reflected versions of the RF signals (FRTN, see col. 4, lines 32-33) using a version of the sequence of radar waveforms transmitted from at least one antenna, the version of the sequence of radar waveforms lacking the data encoded via the PSK modulation (FDMOD, generated from return signal being mixed with FCAR, where FCAR is generated by the local oscillator and has not been modulated via PSK, see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54). 
Wehling does not specifically disclose encoding the RF signals carrying communication data via phase-shift keying at a modulation angle less than π.
In an analogous art, Strauch discloses a radar sensing apparatus, comprising a transmit side circuitry to transmit RF signals, wherein the RF signals are encoded via phase-shift keying (PSK) modulation at a modulation angle less than π (transmitter portion of radar system 100 having a QPSK modulator for performing QPSK modulation (the examiner notes that for the constellation diagram for QPSK, the modulation angles are less than π), see fig. 1, [0023], [0052]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to combine the teaching of Strauch with Wehling by encoding the signals via QPSK as taught by Strauch, for the benefit of providing double the data rate compared to the BPSK modulation disclosed in Wehling.  
Regarding claim 2 as applied to claim 1, Wehling further discloses wherein the object-reflected versions of RF signals are caused by being reflected by an object in the radar field of view, as time-delayed frequency-shifted attenuated-and-phase-shifted versions of the transmitted radar waveforms, and wherein the receive-side circuitry is configured to mix the object-reflected versions of the RF signals with the version of the sequence of radar waveforms that does not have the data encoded via the PSK modulation (see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54).
Regarding claim 3 as applied to claim 1, Wehling further discloses wherein the PSK modulation includes bipolar PSK (BPSK) modulation that has a modulation angle modified to minimize compression peak loss and selected to provide a phase difference lower than π as applied to a FMCW radar waveform (col. 6, lines 35-43, col. 7, lines 13-18).  
Regarding claim 4 as applied to claim 1, Wehling further discloses wherein the transmit-side circuitry includes digital signal processing circuitry to process a digitized version of the communication data and a mixer to upconvert, and the receive-side circuitry includes digital signal processing circuitry to process a digitized version of the received object-reflected versions of RF signals and a mixer to downconvert (col. 4, lines 7-18 and 48-63, col. 6, lines 23-34 and 46-67). 
 Regarding claim 5 as applied to claim 1, Wehling further discloses wherein the transmit-side circuitry includes a mixer to upconvert, and includes modulation circuitry configured to cause the modulation of the communication data to be applied after the mixer is to upconvert from an intermediate frequency (IF) to RF (see figs. 1 and 3, col. 4, lines 1-18, col. 6, lines 8-35).  
Regarding claim 6 as applied to claim 1, Wehling further discloses wherein the transmit-side circuitry includes a mixer to upconvert by using a non-modulated frequency sweep waveform (70, see figs. 1 and 3, col. 4, lines 1-18, col. 6, lines 8-35), and the receive-side circuitry includes a mixer to downconvert and includes demodulation circuitry configured to cause the demodulation of the communication data to be applied after the mixer is to downconvert from RF to IF by deramping with the non-modulated frequency sweep waveform to reduce the loss in a pulse compression peak of the received RF signals (76, see figs. 1 and 3, and 48-63, col. 6, 46-67). 
Regarding claim 7 as applied to claim 1, Wehling further discloses wherein: the transmit-side circuitry is configured to cause the radar waveforms to be altered by ramping the radar waveform via a frequency sweep (see col. 5, lines 1-9 and col. 6, lines 39-45), and the receive-side circuitry is configured to account for the alteration of the radar waveforms by causing demodulation of the communication data to be applied after the mixer is to downconvert from RF to IF and by deramping with the frequency sweep waveform, and therein to reduce the loss in a pulse compression peak of the radar waveforms (see figs. 1 and 3, and 48-63, col. 6, 46-67).
Regarding claim 8 as applied to claim 1, Wehling further discloses wherein the receive-side circuitry is to apply a demodulation scheme which includes deramping the received object-reflected versions of RF signals, which contain the PSK-modulated communication data, using a linearized version of the radar waveforms transmitted as RF signals (see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54).  
Regarding claim 9 as applied to claim 1, Wehling further discloses wherein the radar waveforms transmitted as RF signals are FMCW signals (see col. 5, lines 52-61).  
Regarding claims 11 and 18 as applied to claims 10 and 17, Wehling further discloses wherein: the receive-side circuitry uses the FMCW carrier signal as the linearized version of the radar waveforms to deramp the received signal waveforms (see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54). 
Wehling does not disclose the transmit-side circuitry is configured to generate the radar waveforms by applying the PSK modulation to an FMCW carrier signal at a modulation angle less than π.
 In an analogous art, Strauch discloses a radar sensing apparatus, comprising a transmit side circuitry to transmit RF signals, wherein the RF signals are encoded via phase-shift keying (PSK) modulation at a modulation angle less than π (transmitter portion of radar system 100 having a QPSK modulator for performing QPSK modulation (the examiner notes that for the constellation diagram for QPSK, the modulation angles are less than π), see fig. 1, [0023], [0052]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to combine the teaching of Strauch with Wehling by encoding the signals via QPSK as taught by Strauch, for the benefit of providing double the data rate compared to the BPSK modulation disclosed in Wehling.
Regarding claim 12 as applied to claim 10, Wehling further discloses wherein the transmit-side circuitry is configured to generate the sequence of radar waveforms by sweeping a carrier signal over a range of frequencies (col. 6, lines 35-43, col. 7, lines 13-18). Wehling does not disclose phase-shifting the swept carrier signal at a modulation angle of less than π to encode the communication data therein.  
 In an analogous art, Strauch discloses a radar sensing apparatus, comprising a transmit side circuitry to transmit RF signals, wherein the RF signals are encoded via phase-shift keying (PSK) modulation at a modulation angle less than π (transmitter portion of radar system 100 having a QPSK modulator for performing QPSK modulation (the examiner notes that for the constellation diagram for QPSK, the modulation angles are less than π), see fig. 1, [0023], [0052]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to combine the teaching of Strauch with Wehling by encoding the signals via QPSK as taught by Strauch, for the benefit of providing double the data rate compared to the BPSK modulation disclosed in Wehling.
Regarding claim 13 as applied to claim 12, Wehling as modified by Strauch discloses the claimed invention. Wehling further discloses wherein the transmit-side circuitry is configured to ramp the carrier signal over the range of frequencies by generating a radar chirp that is swept up or down between respective frequencies (see col. 5, lines 1-15).  
Regarding claim 19 as applied to claim 17, Wehling further discloses generating the sequence of radar waveforms by sweeping a carrier signal over a range of frequencies and phase-shifting the swept carrier signal using reduced-angle BPSK (col. 6, lines 35-43, col. 7, lines 13-18).  
Wehling does not specifically disclose using reduced-angle BPSK at a modulation angle of less than π to encode the communication data therein.
In an analogous art, Strauch discloses a radar sensing apparatus, comprising a transmit side circuitry to transmit RF signals, wherein the RF signals are encoded via a reduced-angle BPSK modulation at a modulation angle less than π (transmitter portion of radar system 100 having a QPSK modulator for performing QPSK modulation (the examiner notes that for the constellation diagram for QPSK, the modulation angles are less than π), see fig. 1, [0023], [0052]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to combine the teaching of Strauch with Wehling by encoding the signals via QPSK as taught by Strauch, for the benefit of providing double the data rate compared to the BPSK modulation disclosed in Wehling.
Regarding claim 20 as applied to claim 17, Wehling further discloses generating the sequence of waveforms by generating a radar chirp that is swept up or down between respective frequencies (col. 6, lines 35-43, col. 7, lines 13-18). Wehling does not specifically disclose phase-shift keying the radar chirp at a modulation angle of less than π.
 In an analogous art, Strauch discloses a radar sensing apparatus, comprising a transmit side circuitry to transmit RF signals, wherein the RF signals are encoded via phase-shift keying (PSK) modulation at a modulation angle less than π (transmitter portion of radar system 100 having a QPSK modulator for performing QPSK modulation (the examiner notes that for the constellation diagram for QPSK, the modulation angles are less than π), see fig. 1, [0023], [0052]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to combine the teaching of Strauch with Wehling by encoding the signals via QPSK as taught by Strauch, for the benefit of providing double the data rate compared to the BPSK modulation disclosed in Wehling.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wehling 5,892,477 in view of Jaeger et al 20170031005 (hereinafter Jaeger).
Regarding claim 15 as applied to claim 10, Wehling discloses the claimed invention except wherein the transmit-side circuitry is configured to generate the radar waveforms by applying high order PSK modulation to increase the rate at which data is communicated via the radar waveforms.  However, in an analogous art, Jaeger discloses a radar with a transmit-side circuitry that is configured to generate the radar waveforms by applying high order PSK modulation to increase the rate at which data is communicated via the radar waveforms (see figs. 3A-3B, [0050]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jaeger with Wehling by using a higher order PSK modulation as taught by Jaeger, for the benefit of efficiently transmitting MIMO radar signals.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wehling 5,892,477 in view of Jardel et al US 20200228386 (hereinafter Jardel).
Regarding claim 22 as applied to claim 10, Wehling discloses the claimed invention except wherein the transmit-side circuitry is configured to generate the radar waveforms by applying probabilistic shaping on high order PSK modulation to increase a rate at which data is communicated via the radar waveforms and to reduce compression peak loss.
In an analogous art, Jardel discloses at the transmit-side circuitry of an apparatus, generating waveforms by applying probabilistic shaping on high order PSK modulation to increase the rate at which data is communicated via the waveforms and to reduce compression peak loss (see [0020], [0022]-[0023], [0030], [0044]).
It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Jardel with Wehling by using probabilistic shaping to the to a high order modulation such QPSK, for the benefit of adapting the modulated signal to different fading channels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648